124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.George L. SHEPARD;  Karan L. Shepard, Appellants,v.Harold W. CLARKE;  John Dahm;  Barb Hoagland;  JackFalconer, Appellees.
No. 96-3486.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 17, 1997.Filed Sept. 22, 1997.

Appeal from the United States District Court for the District of Nebraska.
Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Nebraska prisoner George L. Shepard and his wife Karan L. Shepard appeal the district court's1 grant of summary judgment to Nebraska prison officials in this 42 U.S.C. § 1983 action against Lincoln Correctional Center correctional officers and supervisory officials.  The Shepards alleged that the correctional officers retaliated against George for filing grievances by refusing to let Karan use padded chairs during visits and by denying visitation on occasions when Karan did not wear a brassiere.  The Shepards also alleged that the supervisory officials condoned the correctional officers' actions by denying George's grievances.


2
Following our de novo review, see Yowell v. Combs, 89 F.3d 542, 544 (8th Cir.1996) (standard of review), we find that summary judgment was proper.  See 8th Cir.  R. 47B.


3
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska